Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1)	Applicant’s amendments to the claims filed 05/26/2021 are accepted. Claims 1, 7, 10, 18, and 28 are amended, and claim 66 is cancelled.

Response to Arguments
2)	Applicant’s arguments, see page 7, section titled “Claim Objections”, filed 05/26/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claims 7 and 66 (Examiner notes that Applicant is correct that the original objection should have been directed to claim 66, not claim 28 as written within the office action dated 03/03/2021) has been withdrawn. 
	Applicant’s arguments, see page 7, section titled “Claim Rejections – 35 U.S.C. § 112”, filed 05/26/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 18 has been withdrawn. 
	Applicant’s arguments, see pages 8-12, sections titled “Claim Rejections – 35 U.S.C. § 102”, “Claim Rejections – 35 U.S.C. § 103” and “Legal Standard”, filed 05/26/2021, with respect to the claims have been fully considered and are persuasive, except where stated below. The 35 U.S.C. 102(a)(1) rejections of claims 1-5, 8, 10-14, 17, and 28 as being anticipated by Hoffmann et al. (U.S. PGPUB 20170224935); and the 35 U.S.C. 103 rejections of claims 6-7 as being unpatentable over Hoffman in view 
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Hoffmann does not teach “wherein the main unit is reversibly removable from the sheath assembly when the sheath body is separated from the sheath cap.” Examiner respectfully disagrees, as the sheath assembly is composed of the sheath body and the sheath cap, therefore making removal of the sheath cap to remove the main unit, then reapplication of the sheath cap, meet the claimed language. Therefore, the argument is not considered persuasive. Despite the argument not being considered persuasive, as stated previously, the 35 U.S.C. 102(a)(1) rejections of claims 1-5, 8, 10-14, 17, and 28 as being anticipated by Hoffmann et al. (U.S. PGPUB 20170224935); and the 35 U.S.C. 103 rejections of claims 6-7 as being unpatentable over Hoffman in view of McDonough et al. (U.S. PGPUB 20060253079), claims 18-19 and 65-66 as being unpatentable over Hoffmann in view of Oginski et al. (U.S. PGPUB 20100036317), and claim 24 as being unpatentable over Hoffmann in view of Ingman (U.S. PGPUB 20140330196), have been withdrawn.

EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sebastian Martinek (Reg. No. 52413) on 06/23/2021 and 06/28/2021.
The application has been amended as follows: 
Claim 1, line 8, “biobarrier” is amended to “bio-barrier”
Claim 1, line 12, “the sheath assembly” is amended to “the sheath body”
Claim 12, line 1, “The needling device of claim 8” is amended to “The needling device of claim 1”
Claim 15, line 3, “a sheath cap” is amended to “the sheath cap”
Claim 19, line 2, “the drive shaft” is amended to “the drive shaft interface”
Claim 25 is cancelled
Claim 28, line 6, “the sheath assembly” is amended to “the sheath body”
Claim 28, line 13, “biobarrier” is amended to “bio-barrier”

Allowable Subject Matter
4)	Claims 1-7, 10-19, 22, 24, and 28 are allowed.

REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance:
U.S. PGPUB 20170224935 to Hoffmann. While Hoffmann teaches a needling device (Fig. 9; 10), comprising: a sheath assembly (Fig. 9; 12 and 18) comprising a needle array (Fig. 9; 24a-24i) on a needle holder (as shown in Annotated Fig. 9-1) that is secured to a drive shaft interface (Fig. 7; 46d) (Examiner interprets the needle holder to be secured to the drive shaft interface due to the pieces being capable of being moved simultaneously, as taught by Hoffman Paragraph [0082]); and a main unit (Fig. 7; 42, 44, 46) comprising a motor (Fig. 7; 40) for driving the needle array [Paragraph 0078], wherein the main unit is configured to be fully encapsulated within the sheath assembly (as shown in Fig. 7) so that all parts of the main unit are protected from an outside environment (as shown in Fig. 7), characterized in that internal components of the sheath assembly include a bio-barrier (Fig. 7; 26 and elastomeric gasket) [Paragraph 0070, lines 25-32] as an additional layer of protection and sealing of the main unit and the sheath assembly further comprises a sheath cap (Fig. 7; 12); Hoffmann fails to teach wherein the bio-barrier is attached about the needle holder and is configured to move with the needle holder; and the sheath assembly further comprises a sheath body, wherein the sheath cap is separable from the sheath body, and wherein the main unit is reversibly removable from the sheath body when the sheath body is separated from the sheath cap.
The combined structure of the main unit being reversibly removable from sheath body and sheath cap imparts a novel and non-obvious function of the claimed invention; namely, - allowing the main unit to be reused easily while the sheath body and cap act 
	Regarding claim 28, the closest prior art of record is Hoffmann. While Hoffman teaches a method of using a needling device (Fig. 9; 10) for stimulating hair growth [Paragraphs 0168 and 0174], comprising: opening a sheath assembly (Fig. 9; 12 and 18), the sheath assembly comprising a needle array (Fig. 9; 24a-24i) on a needle holder (as shown in Annotated Fig. 9-1) that is secured to a drive shaft interface (Fig. 7; 46) (Examiner interprets the needle holder to be secured to the drive shaft interface due to the pieces being capable of being moved simultaneously, as taught by Hoffman Paragraph [0082]), the sheath assembly further comprising a sheath cap (Fig. 7; 12); placing a main unit (Fig. 7; 42, 44, 46) within the sheath assembly, the main unit comprising a motor (Fig. 7; 42 and 44) for driving the needle array [Paragraph 0078]; closing the sheath assembly to fully encapsulate the main unit within the sheath assembly (as shown in Fig. 7) so that all parts of the main unit are protected from an outside environment (as shown in Fig. 7), characterized in that internal components of the sheath assembly include a bio-barrier (Fig. 7; 26) [Paragraph 0070, lines 25-32] as an additional layer of protection and sealing of the main unit; and powering on the needling device [Paragraph 0087]; Hoffmann fails to teach wherein the sheath assembly further comprises a sheath body, wherein the sheath cap is separable from the sheath body, and wherein the main unit is reversibly removable from the sheath body when the sheath body is separated from the sheath cap; and wherein the bio-barrier is attached about the needle holder and is configured to move with the needle holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                             /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783